—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered February 25, 1998, convicting defendant, after a jury trial, of burglary in the first degree (two counts) and attempted robbery in the first degree, and sentencing him to concurrent terms of 10 to 20 years, 10 to 20 years, and 6 to 12 years, respectively, unanimously affirmed.
The court’s Sandoval ruling was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 459). Defendant’s prior felony conviction, the nature and underlying facts of which were precluded, was not excessively remote given defendant’s incarceration during a substantial portion of the intervening years.
The court properly declined to instruct that the evidence must be considered separately as against each perpetrator since this was a single-defendant trial and the court’s instructions made clear to the jury that they could only convict defendant if the evidence proved his individual guilt beyond a reasonable doubt.
The court properly exercised its discretion in admitting the disputed portions of the ballistics expert’s testimony (see, People v Scarola, 71 NY2d 769, 777). Defendant’s challenges to this testimony affect its weight rather than its admissibility.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.